Citation Nr: 9932324	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
tinea pedis and cruris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.K.S



ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from March 1966 to November 
1971.

This appeal is from February 1991 and July 1993 rating 
decisions by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, regional office (RO).  The former decision 
denied an increased rating for the service-connected skin 
condition, the latter for PTSD.  The appellant moved to 
Louisiana during the pendency of his appeal, and original 
jurisdiction in this case is now with the New Orleans RO.

The Board of Veterans' Appeals (Board) defers appellate 
review of the claim for increased rating for tinea pedis and 
tinea cruris pending return of the case from the remand 
appended to this decision.

There apparently has been no action on a claim of clear and 
unmistakable error in a February 1981 rating decision raised 
in February and September 1993 statements by the appellant 
and referred to the RO in the February 1998 decision of the 
Board.  In a statement of October 1997 the appellant 
apparently raised claims related to exposure to Agent Orange.  
In a statement of March 1998, the appellant requested to 
reopen a claim for service connection for deformity of bones 
of the feet.  In a statement of January 1999, the appellant 
raised a claim for service connection for a skin condition or 
conditions secondary to service-connected psychiatric 
disorder.  These matters are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The appellant's self-reported symptoms of PTSD are highly 
exaggerated.

2.  The appellant's PTSD is manifested by no more than 
definite impairment in the ability to establish and maintain 
effective relationships with people and no more than definite 
industrial impairment.

3.  The appellant's PTSD since November 7, 1996, is 
manifested by routine behavior, self-care, and conversation 
without credible evidence that occupational or social 
impairment results from chronic sleep impairment, panic 
attacks, memory loss, suspiciousness, anxiety, or depressed 
mood attributable to PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria in effect prior to November 7, 
1996, for a disability rating greater than 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).

2.  The schedular criteria in effect from November 7, 1996, 
for a disability rating greater than 30 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In May 1988, the appellant claimed entitlement to service 
connection for PTSD.  VA outpatient mental health clinic 
records from June to August 1988 show complaints of insomnia, 
dysphoria, financial concerns, and physical complaints.

On VA examination in July 1988, the appellant reported being 
an IBM technician, rifleman, and security guard in the 
service who was in combat in Vietnam.  He reported his first 
treatment for "nerve problems" two years earlier by an 
orthopedic clinic.  The first actual psychiatric treatment 
was noted as in May 1988 at Jackson VA Medical Center (VAMC) 
on an outpatient basis, because he was not sleeping.  On 
examination, the examiner noted current symptoms, including 
dreams about the past and current concerns about a divorce 
and custody dispute.  The diagnosis was adjustment disorder 
with depressed mood.

The appellant's first VA psychiatric hospitalization in 
October 1988 produced an Axis I (clinical disorder) diagnosis 
of dysthymic syndrome and chronic anxiety syndrome, and an 
Axis II (personality disorder) diagnosis of drug-seeking 
behavior.  Additional diagnoses on other reports of the same 
hospitalization include Xanax dependence and atypical 
personality disorder with passive/aggressive features.

On VA psychiatric examination in January 1990, the examiner 
noted that the appellant was the only source of history for 
the examination.  The appellant reported a psychiatric 
history beginning in the army in 1969.  He reported being in 
combat in Vietnam and being present and witnessing two 
friends killed.  He reported the onset of nightmares about 
Vietnam in 1988.  He reported being unemployed since he was 
fired from a job as a stock clerk in 1987 for reasons he was 
not told.  The examiner listed the symptoms he endorsed and 
those he displayed on mental status examination, commenting 
that he satisfied many of the criteria for a diagnosis of 
PTSD.  After VA psychological testing in February 1990, the 
results of which were felt valid and consistent with a 
diagnosis of PTSD, the January 1990 examiner diagnosed PTSD.

The appellant had VA psychiatric hospitalization in November 
1990.  After five days, with adjustment of psychiatric 
medications, he was discharged with diagnoses including PTSD 
and dissociative episodes, probably secondary to PTSD.

VA outpatient records show outpatient treatment for PTSD from 
January 1990 to October 1991, with reports of insomnia, 
nightmares, social isolation, immediate memory lapses, 
paranoid thoughts and auditory hallucinations.

In February 1991, the appellant sought and obtained VA 
psychiatric hospitalization, complaining he would kill 
himself if not admitted; he reported his PTSD symptoms had 
been stable until the night of admission, when he had become 
more anxious and agitated.  While hospitalized, his symptoms 
improved remarkably.  He was discharged after 21 days with a 
diagnosis of PTSD.

The appellant had VA hospitalization in April 1991 for 
complaints of insomnia, with PTSD the stated diagnosis.  He 
was slightly nervous, with depressed mood and affect 
appropriate to mood.  Insomnia resolved with treatment prior 
to discharge.

In September 1991, a psychiatric evaluation by or for Faye 
Owens, Ph.D., for the Disability Determination Service 
diagnosed PTSD.  The examiner found that the appellant 
suffered from anxiety and depression and presented with a 
clinical picture of PTSD, that he had flashbacks and an 
abnormal type of blackout not specifically diagnosed.  She 
felt his mental condition combined with his dermatological 
condition caused restrictions in his daily activities, in 
getting along with others, and his ability for consistent 
employment was doubtful because of his mental condition.

VA outpatient records from December 1991 to November 1992 
show the appellant was followed for treatment of PTSD.  The 
December 1991 record noted he was not abusing Xanax at 
present.  He repeatedly reported nightmares and 
hallucinations without mentioning their content.  Psychiatric 
medication was prescribed.

In September 1992, the appellant had a period of VA hospital 
admission for observation and evaluation to diagnose or rule 
out PTSD.  Psychological testing produced invalid profiles.  
The examiner stated that the validity scales were outside 
normal limits and suggested the profile was extremely skewed 
by overreporting of acute distress; the profile was felt 
invalid and that it could not be interpreted accurately.  The 
test results were noted to be inconsistent with those from 
February 1990, which were valid and generally consistent with 
a diagnosis of PTSD.  The examiner noted that while 
psychometric data should not be the sole source of 
information for diagnostic purposes, the current results were 
inconsistent with a diagnosis of PTSD when compared to 
normative data for war veterans.

Three VA psychiatrists who observed and examined the 
appellant in September 1992, noted that review of the 
appellant's claims folder showed previous diagnoses of PTSD 
during VA inpatient hospitalizations and on VA examination.  
They took history about the appellant's military occupations 
and precipitating stressors including his account of 
participation in combat.  The appellant reported recurrent 
nightmares two to four time a week since returning to the 
United States.  He reported numerous flashbacks per year, 
frequently brought on by seeing Vietnamese or hearing loud 
noises.  He reported inability to hunt, watch war movies, or 
tolerate loud noise.  He stated he did not like to be around 
people or to talk about the war.  He was anxious and 
depressed.  He was easily startled and irritable.  The 
irritability had caused the loss of several jobs.  He felt 
guilty about his Vietnam service, being unable to do anything 
about his friends being killed.  On mental status 
examination, the appellant was somewhat irritable and his 
mood was angry, with appropriate affect.  Speech was 
coherent, goal oriented, with no looseness of association, 
ideas of reference, or flight of ideas.  There were no 
bizarre thoughts, although he was a little paranoid about 
being reevaluated.

The hospital chief of psychiatry and a staff psychiatrist 
both evaluated the appellant and found him to have PTSD.  The 
report noted the psychological testing of February 1990 
consistent with PTSD and the current psychological testing 
that was invalid.  The three signatories of the report each 
believed the appellant fully met the diagnostic criteria for 
PTSD, and offered a diagnosis of PTSD, moderate degree.

The appellant had a VA psychiatric examination in March 1993, 
with history noted as taken from the appellant.  The examiner 
noted that the appellant was currently a VA inpatient because 
of depression, nightmares, flashbacks, knee and joint pain.  
His current medications included Xanax.  He admitted to 
recent visual hallucinations in which he thought he saw 
something in the corner of his eye; there was no other 
history of hallucinations.  He admitted thoughts of suicide, 
but no attempts.  He denied recent thoughts of hurting 
himself or others.  He denied a history of drug abuse, and 
admitted to two six-packs of beer a week.  His appetite was 
not impaired.  Sleep was variable.  He dreamed of Vietnam two 
or three times a week, with the last nightmare the night 
before the examination.  He thought of Vietnam several times 
a week.  He avoided combat related movies.  Thunder and 
lightning made him think of B-52 bombers and mortars.  He 
felt bothered by Oriental people encountered in public, but 
was learning to "handle it."  Loud noise such as 
firecrackers put him in a jumpy mood; even the sound of pool 
balls clicking together caused him to leave.  He did not like 
crowds or people approaching him from behind.  He had been 
divorced from his second wife for two years.  Prior to his 
current hospital admission, he had lived with his parents and 
spent his days assisting in household chores.

On mental status examination, the appellant was well 
developed, well nourished, appropriately dressed, and 
adequately groomed.  There was no unusual motor activity, 
flight of ideas, looseness of association, or speech 
impairment.  Mood was mildly anxious and depressed; affect 
was consistent with mood.  The appellant denied 
hallucinations and expressed no identifiable delusions.  He 
denied intention to harm himself or others.  He was 
adequately oriented.  He had good remote, recent and 
immediate recall.  Judgment was sufficient to avoid common 
dangers.  Abstracting ability was adequate.  Insight was 
good.  The examiner opined that the appellant appeared to 
satisfy the criteria for PTSD.

On VA hospitalization in March 1993, the appellant complained 
of increased emotional and physical problems.  There was no 
evidence of suicidal ideation, but he stated his nightmares 
had increased to two or three times a week as well as 
numerous physical problems.  He described an increase in 
anxiety.  Mental status was not remarkable other than some 
anxiety.  Marijuana and benzodiazepines were detected on 
urine drug screen, with notation that the appellant had been 
prescribed benzodiazepines, and marijuana had been detected 
on the last urine drug screen in September 1992.  Orthopedic 
rheumatology evaluation was negative for joint disease of 
which the appellant complained.

On evaluation while hospitalized for participation in the 
Trauma Recovery Program (TRP), he reported an incident while 
on a search-and-destroy mission involving the burning of 
children trapped underneath their "hooch."  He reported 
trouble falling asleep for fear of nightmares.  He reported 
avoiding situations that made him feel angry, such as being 
around crowds of people, having intrusive thoughts, and 
startle responses to the sound of helicopters.  The 
evaluators noted that his complaints of distressing 
nightmares three times a week that kept him awake were 
inconsistently related, and the reexperiencing he described 
through intrusive thoughts and nightmares were not 
consistently related to the traumatic event.  He was 
inconsistent in some of his reports, as he had been in 
September 1992.  He did not appear distressed during the 
interview and was sometimes superficial, and entrance into 
the TRP was felt not indicated.  The appellant was discharged 
stabilized, with a primary diagnosis of chronic PTSD.  Global 
Assessment of Functioning was 70 for the past year and 60 at 
time of admission.

The appellant was readmitted to the hospital in April 1993, 
primarily for complaints of physical pain.  Morton's neuroma 
of the right foot was diagnosed, with surgery planned for the 
future.  At the time of admission, the appellant reported he 
could remember nothing of the past three days.  Urine drug 
screen was confirmed positive for marijuana.  Progress notes 
during hospitalization, including psychiatry notes, reported 
observations of no signs or symptoms of acute distress or 
anxiety and of sleeping well.  He was noted to get along with 
others on the ward.  An April 18, 1993, note stated the 
appellant was awake most of the night and requested Ativan 
for sleep and Tylox for pain.  There were no signs of acute 
distress.  The appellant, seeking pain relief, reported good 
results from Tylox.  A progress note reported planned 
detoxification from narcotics and a change from Tylox to 
Motrin for pain.

On hospitalization in June 1993 for right foot surgery, the 
appellant's PTSD was said to be stable.  A multiaxial 
diagnosis included a GAF of 50.  Clinical notes from the 
psychiatry department noted he watched a basketball game with 
a group in the afternoon, then went to sleep.  Progress notes 
recorded the appellant slept well until after his surgery, 
when he reported poor sleep several times, apparently related 
to post-operative discomfort.  He showed no signs or symptoms 
of acute distress or anxiety.  He expressed discontent when 
Tylox was not given promptly at his request.  He subsequently 
expressed anger upon learning of his planned discharge.

On VA hospital admission in August 1995, the appellant 
complained of low back pain and "depression about the 
pain."  He reported pain of such severity that he had 
thoughts of suicide.  At the time of admission, he complained 
of insomnia due to the pain and denied being suicidal or 
homicidal.  He complained of recent onset of sharp, stabbing 
back pain radiating into both legs.  Neurosurgical 
consultation was negative for radiculopathy and myelopathy, 
and the assessment was mechanical low back pain for which 
physical therapy was begun.  Urinalysis was positive for 
cannabinoids, benzodiazepines, and opiates.  On mental status 
examination, the appellant was cooperative, speech was normal 
in rate and volume and was coherent; he was alert and 
oriented.  His stated mood was depressed, and his affect was 
full and appropriate.  Thought production and process 
appeared normal, with recent homicidal and suicidal ideation 
not present on current examination.  Perception was negative 
for delusions or hallucinations, except for flashbacks, which 
occurred both asleep and awake and increased under stress.  
Memory was intact.  Concentration was normal.  Insight was 
good and judgment seemed improved upon hospitalization.

The nursing staff noted that the appellant had a bland affect 
and calm mood by day and slept well at night without 
complaints of nightmares until August 25, 1995, when he began 
to complain of increased frequency of nightmares, which 
caused decreased sleep.  Nursing notes reported sleep 
disruptions and reports of nightmares for several nights.  An 
August 27, 1995, nursing note stated he was sleeping in long 
naps, and then sleeping soundly.  He was cooperative and 
pleasant while hospitalized, meeting recreational physical 
therapy goals, but not attending ward activities.  He 
reported nightmares occurred about the same time nightly, and 
were usually visions of combat in Vietnam.  He also 
complained of decreased sleep due to oral pain related to 
dental surgery performed during the hospitalization.  He 
reported his sleep was in short naps.  At discharge, the 
appellant's chief psychiatric complaint was decreased sleep 
secondary to nightmares, which he hoped would decrease upon 
his return to his usual home environment.

An April 1996 report from the Social Security Administration 
(SSA) shows anxiety related disorders as the diagnosis on the 
appellant's SSA disability decision.

The appellant testified at a VA hearing in May 1996.  He 
reported that he saw the doctor at the VA Trauma Recovery 
Program every 30 to 90 days for medication.  He testified his 
medications had been increased in the past year or two, and 
that he could not function without them.  He reported that he 
had tried unsuccessfully to get work several years ago, prior 
to his foot condition making him unable to work, but the 
employer said he was partially incompetent, and he could not 
pass a drug test because of narcotics he was on, so he could 
not get a job with the public.

The appellant stated his PTSD had increased.  He stated he 
hit the ground or hid if he heard a loud noise, which 
happened frequently, even under medication.  He related an 
incident of his reaction to being startled.  He reported he 
hurt someone once when he ran out of medicine; the person had 
stolen his medicine.  He said doctors had never recommended 
psychotherapy or treatment other than medication.  He 
reported having flashbacks two to four times a week, and 
sleeping two to four hours a night.  He had occasionally 
become violent with panic, striking his mother.

The appellant's fiancée testified she met him in December 
1993, and that they currently lived together.  She stated 
that a doctor who followed the appellant for orthopedic 
conditions said the appellant could not work sitting or 
standing because of those conditions.  Regarding PTSD, she 
said that she had twice seen him run out of medication, and 
he broke out in sweats and cried, "just climbing the wall."  
She described an incident in a shopping mall when a child 
knocked over a display rack and the appellant dove to the 
ground; he was so embarrassed with the attention he drew he 
cried and had to leave the mall.  She reported his nightly 
awakening and that he cried and pulled his hair in his sleep.

The appellant's attorney reported that the Social Security 
Administration had found the appellant totally disabled due 
to PTSD based on the reports from Faye Owens, Ph.D., and from 
VA.  The hearing officer said she would provide the appellant 
a form to apply for additional compensation based on 
individual unemployability.  Regarding the claim for 
increased rating for PTSD, the hearing officer informed the 
appellant and his attorney that the appellant should provide 
a signed statement from the last potential employer who 
declined to hire him explaining why he was not hired.  The 
attorney stated his understanding that he had 60 days to 
supplement the record.

On VA hospitalization in August 1996, the appellant had 
complaints of pain and weakness in the right shoulder and all 
extremities.  He reported that the previous Friday the police 
apprehended him while he was fishing and accused of stealing 
a motor boat.  He was handcuffed and then held in the 
detention center overnight without his medications.  His 
fiancée stated that she visited him the next day, and he was 
shaking in his cell and very apprehensive, calming down when 
she gave him Xanax.  When she brought him home, he complained 
of right-sided weakness, and showed drooping of the right 
side of his face and developed bowel and bladder 
incontinence; he stayed that way until she brought him to the 
VA medical center.  On admission, he was in no acute 
distress, with intact cranial nerves, no facial asymmetry, 
and some right-sided neurological signs.  Neurology 
evaluation with head computed tomography was negative.  A 
consulting psychiatrist noted past diagnoses of PTSD and 
depression, with current symptoms of dysthymia and an 
impression of possible over reporting of symptoms secondary 
to recent arrest.  Symptoms were felt consistent with PTSD; 
the examiner observed stress could exacerbate PTSD symptoms.  
Another report noted the appellant's report of hearing voices 
from Vietnam shouting, "get down," and "look out."  The 
final impression of the hospitalization was exacerbation of 
PTSD and probable conversion reaction.

Treatment notes from the TRP from August to December 1996 
showed repeated complaints of nightmares.  The appellant's 
fiancée reported the he feared going outside and that he 
carried a gun because he did not trust the police or anyone 
else.  She reported one of his medications increased his 
depression.  She reported difficulty managing his 
medications, keeping properly supplied.  On August 16, 1996, 
the appellant reported occasional destructive thoughts, but 
denied a need for hospitalization when it was offered.  In 
December 1996, he complained of nightmares, flashbacks, 
extreme nervousness, irritability, marked startle response, 
especially to sirens, extreme fear and distrust of others, 
withdrawal, and isolation.  He said he had been doing well 
until he was held in the detention center.  His father 
confirmed the appellant's report, stating the appellant lived 
alone without television or telephone.  His girlfriend and 
parents held and dispensed his medications.  His girlfriend 
expressed her concern that the appellant would overdose.  
When seen in January 1997, the appellant was well developed, 
well nourished, clean, casually dressed, and moderately 
anxious and angry due to compensation problems.  There was no 
looseness of association, flight of ideas, delusional content 
or perceptual disorder.  The diagnoses were PTSD secondary to 
combat exposure; adjustment disorder with mixed emotional 
features.

The appellant was admitted to VA hospitalization in March 
1997, reporting a desire to kill himself.  The discharge 
summary noted his prior reports of suicide attempts, which 
were not confirmed.  On admission, he reported his father 
found him with a gun attempting to kill himself the day 
before, which had happened several times.  He reported 
worsening PTSD nightmares, hearing voices from Vietnam, 
visual hallucinations in his peripheral vision, and suicidal 
ideation.  The appellant reported the incident of his arrest 
and detention without medication as the precipitating factor 
in his increased symptoms and suicidal feelings.  He 
described his arrest and accusation of stealing a boat motor 
(previously reported as a motor boat), and possession of 
marijuana, which he denied.  Upon later finding his name in a 
news account of persons arrested in a sting operation, he 
decided he wanted to kill himself.  He reported he drank a 
fifth of whiskey that day.  The admission impressions were 
depression, PTSD, and suicidal ideation.

The morning after admission, he told an examiner that he 
wanted to blow his head off, but then denied suicidal 
ideation.  The appellant reported several episodes of 
suicidal ideation and threats while intoxicated, which the 
doctor felt indicated an alcohol problem.  He reported an 
increase in his PTSD symptoms, which he related to the stress 
he had been under with his legal situation.  It was noted by 
history that the appellant said he has PTSD with visual 
flashbacks for more than 10 years.  He reported he was in 
reconnaissance combat in Vietnam, and he hears voices and has 
visual flashbacks at least every other day.  On physical 
examination, he was in no acute distress, but had several 
complaints for every organ system that was reviewed.  
Examination revealed no abnormalities.  He reported poor 
sleep initially, and was given medication at bedtime and 
slept well.  He made no further complaints of PTSD symptoms, 
but had a number of somatic complaints for which 
consultations were obtained.  The discharge diagnoses were 
adjustment disorder with anxiety and depressed mood 
(impending court date); history of PTSD; and alcohol abuse.  
The GAF for the past year and currently was 70.

On March 5, 1997, the appellant's fiancée reported that the 
appellant had received notice to appear in court or be 
subject to arrest, and he "went ape."  She reported 
newspaper and television items about the arrest of 59 people 
for possession of marijuana on a date when the appellant was 
at a camp with many witnesses and he was treated by a doctor 
that day.  She was concerned about the appellant's increased 
suicide potential.

In May and June 1997, the appellant continued to report 
increasing nightmares, reaching three or four a night.  In 
June, he said he was experiencing increased flashbacks and 
intrusive thoughts related to secret activities in Vietnam 
that he could not discuss.  He was anxious about a pending 
court hearing on charges that he denied and his concerns 
about insufficient funds for legal fees.  He denied current 
homicidal or suicidal ideation.  He reported some visual 
hallucinations in his peripheral vision.  Mental status 
examination showed the appellant to be well developed, well 
nourished, clean, casually attired, appropriate in behavior, 
and mildly to moderately anxious at points.  There were no 
disorders of thought or perception evident.  The impression 
was PTSD secondary to combat exposure; adjustment disorder 
with anxiety and depression.

The appellant submitted a 36 page personal statement in 
October 1997.  He summarized the procedural history of his 
appeal.  He explained his subjective emotional state since 
Vietnam, summarized his biography, and articulated why he 
believed he is entitled to the benefits he seeks.

In June 1998, the appellant had a VA examination for PTSD, 
comprising an hour and a half of taking history/clinical 
interview/mental status examination and an hour and a half to 
two hours of psychological testing.  The tests administered 
were the Minnesota Multiphasic Personality Inventory-2 
(MMPI2), the Millon Clinical Multiaxial Inventory-II (MCMI2), 
and the Mississippi Combat Scale for PTSD (MISS).  The 
examination focused on the time since the last examination in 
March 1993.  The examiner reported he reviewed the 
appellant's VA claims folder.

The examiner noted by date the appellant's repeated 
hospitalization for "nominal" PTSD, the most recent upon 
attempted suicide with the August 1996 arrest as the reported 
precipitating event.  The examiner noted reports of extreme 
physical and psychological complaints on previous 
hospitalizations and the appellant's reports of seeing scenes 
from Vietnam and hearing voices.  The examiner also noted 
hospital records of absence of sleep impairment when under 
observation, and the March 29, 1993, evaluation that found 
inconsistencies in the appellant's reports of intrusive 
thoughts and nightmares.

The appellant reported his psychological problems were memory 
problems since 1978, "thinking problems," flashbacks, 
nightmares, and auditory hallucinations for the past 25 to 28 
years, and "blackouts," where he falls abruptly, for the 
past 15 years.  All of these symptoms had been unremitting 
since their onset, such that the examiner could form no 
opinion about his capacity for adjustment during remissions.  
The appellant reported no work in the past year and no full 
time work since 1988.  He said he was granted social security 
disability in 1992 when he was diagnosed with anxiety 
disorder and dysthymia.  He reported both mental and physical 
disorders as the cause of his unemployment.

The appellant reported that over the past 28 years he had 
received a combination of treatments including medication and 
one-on-one trauma counseling every three months over the last 
few years with a psychiatrist.  The examiner commented that 
by the appellant's description, only medication re-evaluation 
and not psychotherapy was apparent.  The appellant stated 
that despite treatment, his problems had worsened.

Subjectively, the appellant endorsed all of the perceptual 
disturbances and virtually all of the emotional states about 
which the examiner inquired.  He reported basic or prevalent 
feelings of ambivalence, panic, depression, guilt, 
hopelessness, unworthiness, shame, failure, being "at 
fault," loneliness, disappointment, frustration, 
helplessness, and fear.  He averred that he experienced 
occasional feelings of anger, bitterness, contentment, and 
happiness.  He also claimed to prefer his own company and to 
suppress his emotions.  He stated that his energy was low and 
his initiative and drive were absent.  He described his 
appetite as fair, his sleep and sex drive as impaired.  He 
stated twice that he felt he was being "watched," or that 
that he felt "someone was behind him."  He admitted to 
past, but not present, feelings and intentions of hurting 
himself or others.  He stated his thinking was preoccupied 
with "not too much of anything."  He said he used to fish 
and hunt, but now he did not wish to be around anyone.

Objectively, the appellant's demeanor was friendly and 
engaging.  Initially he seemed to vocalize some pain-like 
wincing and to show posture changes, but that behavior soon 
disappeared.  His facial expressions were varied and 
animated; he seemed to smile and chortle nervously at points 
that would not be expected, such as when he said he recently 
saw a fatal shooting at the Jackson VAMC, and when he stated 
that he had been fined $1700 in a recent criminal conviction 
for drug possession.  Eye contact was sporadic.  He spoke 
with moderate tone and pace.  His motivation for 
psychological testing seemed adequate.  His initial answers 
were vague at times, but became more specific with 
questioning.  Rapport was easily established and maintained.

Regarding stressors and behavioral, cognitive, social or 
affective changes the appellant linked to the stressor, the 
examiner said that a possible additional stressor since the 
last evaluation was the allegedly witnessed fatal shooting of 
a physician at the Jackson VAMC.  The appellant reported 
standing 10 to 15 feet away, and that he knew the assailant.  
His response was to get away as soon as possible.  Otherwise, 
the only noted current stressor was PTSD previously 
established as service connected.

The examiner opined that the pattern of the appellant's 
responses on the MMPI-2 suggested extremely high over-
reporting and exaggeration of symptoms and problems, much 
beyond the most genuinely psychotic.  He also endorsed items 
rarely endorsed by the genuinely psychotic, and even beyond 
the level of VA psychiatric inpatients.  Many other indices 
in the protocol suggested that he attempted to appear very 
dysfunctional.  Such individuals are apparently seeking to 
portray themselves as very impaired when objectively they are 
much more functional.  Therefore, further interpretation was 
not possible.  Likewise, the MCMI-2 responses suggested 
extremely high over-reporting and exaggeration of symptoms 
and problems, and further interpretation was not possible.

Cumulative indices across both protocols very strongly 
suggested spurious PTSD.  In light of the general response 
style, the extremely high score on the MISS was considered 
very questionable.

The examiner's professional opinion was that the appellant's 
PTSD symptoms were dubious.  He noted such an opinion had 
been reached before, as indicated by the March 1993 report he 
cited.  Also, review of the other Jackson VAMC reports and 
notes showed his symptom descriptions to appear varied and 
inconsistent.  The symptom complaints did not cluster 
logically into known mental disorders.  His behavior in the 
interview/mental status examination did not appear as 
distressed as would be indicated from his complaints.  As an 
example of inconsistency between report and behavior, the 
examiner noted the appellant's choice of relatively 
uncomfortable footwear, cowboy boots, despite his complaints 
of foot pain.  Present psychological testing showed an 
apparent effort to portray himself as extremely 
dysfunctional.

The examiner noted that the appellant had complained that his 
symptoms had been aggravated by his August 1996 arrest, but 
he reported no such aggravation by intrusive thoughts or 
flashbacks of the Jackson VAMC shooting he claimed to have 
witnessed.  The present results appeared to shed doubt on the 
prior diagnoses.  The examiner stated as provisional 
diagnostic impressions, PTSD by previous diagnosis; panic 
disorder by previous diagnosis, adjustment disorder with 
anxiety and depressed mood by previous diagnosis; alcohol 
abuse by previous diagnosis; probable malingering; and 
adverse effects of medication, not otherwise specified.  The 
GAF was 65.  The examiner commented that the global nature of 
the Global Assessment of Functioning precluded him from 
offering a professional opinion of GAF scores for each 
diagnosis.  He noted that human behavior is too complex to be 
that reductionistic and there is no empirical support for 
doing so.

II.  Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The May 1996 VA 
hearing officer informed the appellant of the necessity to 
submit reports from past employers related to his claim; the 
appellant neither submitted the evidence nor requested 
assistance to obtain it.  Whereas the appellant reported that 
his social security benefits were granted based on the report 
of Dr. Faye, which is of record, and VA has otherwise 
obtained the evidence that the appellant has identified, and 
has discharged its duty to assist the appellant to develop 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

VA amended the general rating formula for mental disorders 
during the pendency of this appeal, with the change effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (1996).  Therefore, 
the Board must evaluate the veteran's claim for an increased 
rating from November 7, 1996, under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.

The version of the rating formula in effect in February 1993, 
38 C.F.R. § 4.132 (1992), when the appellant initiated the 
claim now on appeal, provided the following criteria for 
ratings in the 100 to 30 percent range: 100 percent: The 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  70 percent: Ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  50 percent: 
Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  30 percent:  Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

The rating criteria for a 30 percent disability evaluation 
for a PTSD under the old criteria required definite 
impairment of social and industrial adaptability.  The term 
"definite" in this context, is to be construed to mean 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Precedent 9-93).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

Under the revised rating criteria now in effect, 38 C.F.R. 
§ 4.130 (1999), a 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies inmost areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The single most significant feature of all of the evidence of 
record is the inconsistency between the symptoms and 
conditions reported by the appellant and those observed 
during many hours and days of hospitalization.  In virtually 
each of the appellant's hospitalizations, his primary 
complaints are of physical problems, and he has not 
demonstrated the symptoms of PTSD he has reported.  Although 
he has frequently reported nightly nightmares, he has 
reported nightmares only sporadically when hospitalized, and 
then, he has never reported the content of them.  His reports 
of content of the nightmares apparently refer to those 
occurring when not under observation.

He has reported social isolation, but he has also reported 
having to leave where pool is being played because of the 
sound.  Likewise, contrary to his allegation of social 
isolation, his fiancée reported that at the time of his 
alleged arrest in the previously mentioned police sting, he 
appellant was at a camp with many people.  The Board cannot 
reconcile the allegation of social isolation with these 
accounts, other than to conclude his reports of social 
isolation are unreliable.  The statement about the pool balls 
and about the camp are both more consistent with the June 
1998 examiner's impression that the appellant functions at a 
higher level than he alleges.

In the same vein, while hospitalized, he was observed not to 
avoid locations where groups were assembled.  He told the 
June 1998 VA examiner that he had given up activities he 
enjoyed, such as fishing.  It is noteworthy that, 
inconsistently, he reported he was fishing when he was 
arrested in January 1996.  Further, as it bears on his 
credibility generally, he denied repeatedly the possession of 
marijuana that he reported was part of the charges against 
him, but reported a recent conviction for possession to the 
June 1998 examiner.  The record shows the appellant to be 
generally lacking credibility.

The appellant and his fiancée testified about the appellant's 
behavior in response to nightmares.  The Board finds the 
testimony not credible.  It is not believable that he has 
such persistent, unremitting nightly events such as of crying 
and hiding under the covers, yet no such behavior was 
observed during hospitalization amounting to months as an 
inpatient.  In short, none of the severe symptoms reported by 
the appellant and his fiancée are documented by any medical 
observer, beyond some instances of sleep disruption during 
the June 1993 hospitalization, apparently associated with 
post-operative discomfort, and during the August 1996 
admission, when the appellant reported nightmares.  The 
record shows his awakenings frequently coincided with 
requests for narcotic pain medication.  Otherwise, there are 
just a few demonstrations of irritability, much less in 
degree than the appellant reports, and not persistent in 
nature.

The June 1998 VA examiner reported that the appellant greatly 
exaggerated his symptoms.  His behavior on examination was 
inconsistent with the level of symptoms he alleged.  The 
examiner demonstrated by citation and quotation that he made 
a detailed and considered review of the records in the 
appellant's claims folder, which are extensive.  The 
examiner's professional assessment that the appellant highly 
exaggerated his symptoms is highly persuasive because of its 
careful correlation with the appellant's actual presentation 
and with other evidence of record also showing such 
exaggeration.  Most significantly, in this regard, only the 
January 1990 psychological tests were consistent with PTSD, 
while all the subsequent tests were inconsistent.

The September 1992 and March 1993 reviews by the Trauma 
Recovery Program are probative evidence that the appellant 
and his fiancée are not reliable reporters of his symptoms, 
and their reports are not probative evidence on which to base 
a disability rating.  It is in light of this view of the 
evidence as a whole that the Board applies the rating 
schedule.

The June 1998 examiner assigned a GAF of 65, which is the 
center of the range otherwise reported, excepting the GAF of 
50 at the time of and apparently related to the problems 
associated with Morton's neuroma in June 1993.  A GAF in the 
range 70 to 61 indicates "some mild symptoms . . . or some 
difficulty in social, occupational, or school functioning 
. . . , but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Diagnostic and 
Statistical Manual of Mental Disorders  (4th ed. (1994)) 
(unchanged from the third edition, revised, effective prior 
to the amendment of the rating schedule effective Nov. 7, 
1996).  A GAF in this range is evidence adverse to a rating 
greater than 30 percent under either the older or the newer 
set of rating criteria.

Under the old criteria, the preponderance of the evidence is 
against finding that by reason of symptoms of PTSD 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).  Likewise, 
applying the current rating criteria in light of the 
persuasive evidence that the appellant has exaggerated his 
symptoms, the Board finds the preponderance of the evidence 
is against finding occupational and social impairment with 
reduced reliability and productivity due to PTSD symptoms.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  There is no 
credible evidence of social and occupational impairment due 
to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of memory; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; or difficulty 
in establishing effective relationships due to PTSD.  Neither 
the old criteria nor the new criteria is more favorable to 
the appellant, and the Board therefore applies the old 
criteria prior to November 7, 1996, and the new criteria from 
that date.

The appellant's representative objects that the June 1998 VA 
examination was by a psychologist, rather than a board 
certified psychiatrist.  She also objects that the examiner 
did not provide a GAF to indicate the influence of PTSD on 
the appellant's global functioning as distinguished from all 
other factors contributing to his global functioning.  She 
argues, citing Stegall v. West, 11 Vet. App. 268, 271 (1998), 
that where the Board's February 1998 remand ordered that the 
report of an examination include a GAF expressed only as it 
relates to PTSD, the appellant has a right to such an 
examination finding.

First, regarding the performance of the examination by a 
psychologist with a Ph.D. credential versus a psychiatrist 
with an M.D. credential, nowhere is it provided in law or 
regulation that opinions by examining psychiatrists are 
inherently more persuasive than those of other competent 
health professionals.  Williams v. Brown, 4 Vet. App. 270, 
273 (1993).  Second, the examiner provided a cogent 
explanation why the Board's question sought an invalid 
finding in terms of the meaning and purpose of the Global 
Assessment of Functioning (GAF) as employed by the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  
The Board's instruction in a remand does create a right in 
the appellant to the performance of the order, Stegall, 11 
Vet. App. 268, but that right cannot go so far as to mandate 
performance of the unfeasible.


ORDER

A schedular rating greater than 30 percent for PTSD is 
denied.


REMAND

The appellant's representative, citing Stegall v. West, 11 
Vet. App. 268, 271 (1998), asserts the RO did not completely 
execute the instructions of the Board of Veteran's Appeals 
stated in the remand of February 1998, and argues for another 
remand for further medical examination.  The Board agrees in 
part and in part finds another remand for further 
examinations necessary for other reasons.

The representative avers the June 1998 dermatology 
examination did not associate symptoms with diagnoses, 
therefore the degree of functional disability associated with 
the service-connected tinea pedis and cruris cannot be 
determined.  The Board notes that object of the remand was 
both to obtain information about the current status of the 
service-connected skin conditions and to diagnose any 
dermatological conditions other than tinea pedis and cruris 
with an opinion whether there was a relationship between 
other diagnosed conditions and the service-connected tinea.  
The Board instructed that any necessary test be performed to 
accomplish the goal.

The examiner noted "problems" on the penis, among other 
places, reporting ulcerations in "some" of the places, 
without identifying which of the listed places had ulcers, or 
diagnosing the cause of them.  He omitted any statement about 
tinea cruris.  For lack of sufficiently detailed reporting, 
the Board cannot tell whether any "problem" of the penis or 
the areas of the groin in the photographs submitted are the 
service-connected tinea cruris or something else.  The 
examiner responded equivocally, that certain findings were 
unlikely related to tinea, without indicating whether any 
cultures or other tests were performed to rule out such a 
relationship or offering any other explanation why such a 
relationship is unlikely.

Additionally, the report does not provide the quantitative or 
subjective detail necessary to apply the rating schedule.  
Tinea is rated as eczema.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).  The objective criteria are presence and 
severity of exfoliation or exudation and the area involved.  
The subjective criteria are itchiness and repugnance.  The 
appellant reported pain when there are "fissures in the 
lesions."  In addition to not knowing from the report the 
location of the noted ulcers, it is indeterminable whether 
such ulcers are the same or different from the "fissures in 
the lesions" that the appellant reported are painful.

Finally, regarding the skin examination, the examiner 
responded to the inquiry whether there were any systemic or 
nervous manifestations [i.e., of the skin disorder] by 
reporting that the appellant has a diagnosis of PTSD.  
Whereas systemic or nervous manifestations of a 
dermatological disorder is a criterion of the highest 
disability rating for eczema, the examiner should take care 
in responding to this question and explaining how the 
identified psychiatric disorder is a manifestation of a skin 
disorder, if in his professional opinion it is.  Regarding 
each of the above points, another examination will be 
required, unless a supplemental report can add sufficient 
detail to the current report.

Accordingly, the case is REMANDED for the following action:

1.  Return the June 1998 skin examination 
report with the claims folder to the 
examiner for clarification of the 
following points, or obtain another 
examination to respond to these questions 
based on current findings:  (1) Are any 
ulcers or lesions tinea pedis or tinea 
cruris?  (2) If yes, what is the area 
(length x width) involved, and where is 
the anatomical location?  (3) Is there 
exfoliation, exudation, or itching of any 
location manifesting tinea pedis or tinea 
cruris?  (4) Regarding any other 
diagnosable skin conditions, are any of 
them related to or aggravated by any 
observed tinea pedis or tinea cruris?  
The examiner should perform any indicated 
tests or explain why none are indicated.

2.  Thereafter, personnel of the 
originating agency shall readjudicate the 
claim for increased rating for tinea 
pedis and cruris, and determine whether 
the appellant's claim may now be allowed.  
If not, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals





